THOMPSON, Judge.
In this Anders appeal, we must vacate the sentencing disposition for appellant’s burglary conviction. Appellant received 2 years community control with a 364 day county jail term imposed as a special condition, to be followed by 3 years probation. Appellant’s scoresheet total placed him within the second cell, with a recommended range of community control or 12-30 months incarceration, and a permitted range of any nonstate prison sanction, community control, or 1-3½ years incarceration. The supreme court characterizes the combination of a county jail term and community control as a departure from the second cell. See State v. Davis, 630 So.2d 1059 (Fla.1994).
JUDGMENT AFFIRMED; COMMUNITY CONTROL ORDER VACATED AND REMANDED.
DAUKSCH and GRIFFIN, JJ., concur.